Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 20, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  150623                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 150623
                                                                    COA: 315982
                                                                    Oakland CC: 1989-090203-FC
  GILBERT LEE POOLE, JR.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 2, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for
  the reason that no provision set forth in MCL 770.16 prohibits the issuance of an order
  granting DNA testing of previously tested biological material. To the contrary, see MCL
  770.16(4)(b)(ii).    See also People v Hernandez-Orta, 480 Mich 1101 (2008).
  Furthermore, the law of the case doctrine does not apply because prior orders denying
  leave to appeal were not rulings on the merits of the issues presented. See Grievance
  Administrator v Lopatin, 462 Mich 235, 260 (2000). We REMAND this case to the
  Court of Appeals for consideration of the issues raised by the defendant but not addressed
  by that court during its initial review of this case.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 20, 2015
           s0513
                                                                               Clerk